09/22/2020



           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0047




                      Supreme Court Cause No. DA 20-0047

 WILLIAM H. PAYNE,                               GRANT OF ADDITIONAL
       Appellant,                                EXTENSION OF TIME TO
                                                FILE APPELLANT'S REPLY
     vs.                                          BRIEF TO APPELLEE'S
                                                     ANSWER BRIEF
CHARLENE G. PAYNE,
      Appellee.

      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an additional extension of time until October 5, 2020, to prepare, file, and

serve Appellant's Reply Brief to Appellee's Answer Brief.

      DATED this 22-qay of September, 2020.




                                                                      FILED
                                                                       SEP 2 2 2020
                                                                     Bowen Greenwood
c:    Channing J. Hartelius, chartelius@aol.com                    Clerk of
                                                                            Supreme Court
                                                                      State nt• Montana
c:    Penni L. Chisholm, penni@chisholmlawfirm.com